Citation Nr: 1733740	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  08-12 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include anxiety disorder and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to July 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depression.  The RO in Atlanta, Georgia now has jurisdiction over these claims. 

The Veteran and his sister testified at a Board hearing at the local RO before the undersigned Veterans Law Judge (VLJ) in June 2013.  A transcript of the hearing is associated with the Veteran's electronic record.  

In November 2013, the Board remanded the claims for additional development.  Subsequently, in a September 2014 decision, the Board denied the Veteran's claims.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Joint Motion for Remand (JMR), the parties moved to vacate the Board's decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board and the Board remanded it again in December 2016 in order to comply with the JMR.  

In its November 2013 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to contact the Veteran and request information of all health care providers, obtain additional VA treatment records from June 2011 to the present, obtain Social Security Administration (SSA) records and obtain an addendum opinion.  In November 2013, the Veteran was requested to provide information concerning any private medical providers.  To date, he has not submitted any additional information.  Moreover, VA clinical records were obtained from June 2011 to December 2013.  In May 2014, SSA responded that it could not send the record requested as they do not exist.  As such any further attempts to obtain such records would be futile.  

Moreover, an addendum opinion was obtained in March 2014.  The Board finds that the addendum opinion is adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  In December 2016, in order to comply with the JMR, the Board remanded the claim to obtain outstanding treatment records referenced in the March 2014 addendum opinion, specifically records dated in 2000 and 2001.  Review of the electronic record shows that all of these records have now been associated with the electronic record.  As such, the Board finds that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran has not met the diagnostic criteria for a diagnosis of PTSD required by regulation for the purposes of VA compensation at any time during the pendency of the appeal.

2.  The Veteran's anxiety disorder and depressive disorder did not manifest during the Veteran's active duty service, and is not otherwise related to such service.  Rather, they have been attributed to alcoholism and the residuals of his non-service-connected stroke.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection an acquired psychiatric disorder other than PTSD, to include anxiety disorder and depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

The Veteran is seeking service connection for PTSD and an acquired psychiatric disorder other than PTSD, to include anxiety disorder and depressive disorder.  As these are all psychiatric disorders and the same evidence is pertinent to both claims, the Board has addressed both of these matters under the same analysis.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384, the term 'psychosis' includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, the Veteran's psychiatric diagnoses have not been characterized as psychosis as defined in 38 C.F.R. § 3.384and, in turn, are not one of the diseases enumerated under at 38 C.F.R. § 3.309(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).    

For cases certified to the Board prior to August 4, 2014, such as this, the diagnosis of PTSD must be in accordance with the American Psychiatric Association 's Diagnostic and Statistical Manual of  Mental Disorders, Fourth Edition (DSM-IV). 38 C.F.R. § 4.125(a) (2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45 ,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's personnel records show that the Veteran was wounded in service, and is in receipt of service-connected benefits for shell fragment wounds received in Vietnam.  Hence, the evidence reflects that the Veteran engaged in combat while in service in Vietnam.  Thus, the Veteran's claimed in-service stressors do not have to be corroborated as the Board finds that the Veteran's lay statements are sufficient to establish the occurrence of the Veteran's claims of in-service stressor(s).  

Service treatment records are silent with respect to any complaints, findings or diagnoses pertaining to psychiatric disorders.  The Veteran's April 1970 service examination prior to discharge showed that the Veteran was clinically evaluated as psychiatrically normal.  In his contemporaneous medical history, the Veteran expressly denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry.  

Post-service VA records showed that in June 2000, the Veteran presented to request residential alcohol treatment.  He reported a long history of alcohol abuse.  In July 2000, after an initial assessment for treatment, the Veteran was diagnosed with alcohol dependence.  A September 2000 record indicated that the Veteran was referred to a mental health professional for evaluation of probable PTSD.  In October 2000, the Veteran also began attending a PTSD group.  In December 2000, the Veteran presented to the emergency room with suicidal ideation.  The assessment was alcohol intoxication, chronic alcohol dependence and substance-induced mood disorder v. major depressive disorder.  A February 2003 VA clinical record showed that the Veteran was evaluated for his depression and anxiety.  It was noted that he started drinking heavily after discharge from the service in 1970s and underwent previous drug and alcohol rehab in 1998.  The assessment was recurrent depression, moderate.  A follow-up record indicated that problems with his mood could be related to his problems with abusing alcohol.  

The Board also notes that the Veteran suffered a cerebrovascular accident with left hemiparesis in April 2003.  

In February 2005, the Veteran was referred for evaluation of PTSD.  The examiner noted that the Veteran was hit with residual shrapnel while in Vietnam.  The examiner diagnosed PTSD, alcohol dependence in remission.  Follow up clinical records continue to show diagnoses of depression and PTSD.  However, more recently, the Veteran's treating psychiatrist only showed an assessment of depressive disorder nos/post stroke.

The Veteran filed his current claim for service connection in October 2005.  The Veteran was afforded a VA examination in December 2005.  The claims file was reviewed.  The VA examiner noted that while the Veteran endorsed some PTSD symptomatology, the Veteran did not meet the criteria for a diagnosis of the disability.  The examiner alternatively diagnosed the Veteran with anxiety disorder and adjustment disorder with depressed mood, which was attributed to the functional limitations resulting from his stroke. 

The Veteran was afforded another VA examination in July 2011.  The examiner indicated that the Veteran had diagnoses of major depressive disorder and PTSD by history.  However, the examiner noted that the Veteran did not endorse symptoms of PTSD and that based on the report of symptoms the Veteran only had a diagnosis of PTSD by history.  Further, the examiner did not indicate that the Veteran met any of the criteria required for a diagnosis of PTSD, other than Criterion A and F. The examiner noted the Veteran was depressed due to his medical condition, has suicidal thoughts, and low self-esteem.  The examiner opined that the Veteran's depression was due to the residuals of his 2003 cerebrovascular accident and not service.  

During the June 2013 Board hearing, the Veteran and his sister reported that the Veteran experienced depression long before his cerebrovascular accident, and that he has had symptoms such as irritability, nightmares, sleeplessness, and intrusive thoughts since service.  As such, the Board remanded the case for an addendum opinion. 

VA obtained an addendum opinion in March 2014.  The physician indicated that the Veteran does not currently have PTSD based on the diagnostic criteria in the DSM-IV or DSM V.  In support of this opinion, the physician noted that the Veteran had only been diagnosed with PTSD by history during the July 2011 VA examination, and that the Veteran's treating psychiatrist had at no point described symptoms of PTSD. Further, the Veteran's treating psychiatrist had provided a diagnosis of depressive disorder, and not PTSD.  In rendering this opinion, the examiner noted all of the pertinent medical records that were reviewed, including the VA treatment records that reflect an diagnosis of PTSD.  

The examiner also opined that it was less likely as not that the Veteran's depressive disorder was incurred in or aggravated by his military service.  The examiner stated that the preponderance of the evidence indicated that the Veteran's depressive disorder was related to his alcohol dependence and worsened by his stroke.  This opinion was based on the fact that the Veteran's VA treatment records prior to his stroke consistently note that the Veteran was in treatment for alcohol dependence and also noted a history of dysphoria and hypomania in relation to alcohol use.  In fact, the examiner noted that the records regularly document that the limitations reported at the Board hearing by the Veteran and his sister were limitations the medical records have attributed to his alcoholism. Records also indicated that his alcohol use began at age 15 and he was drinking steadily by age 19 and began to have problems with drinking by age 21 when he was in the military.  The Veteran has been married and divorced three times and attributed most of his marital problems to his drinking.  He has reported most of his employment related problems were due to alcohol.  The examiner also summarized the Veteran and his sister's inconsistent reports concerning his alcoholism.  In sum, the examiner found that the Veteran's treatment records almost exclusively linked his depressive disorder to alcohol abuse, and not his active duty service.  

Initially, the Board finds that service connection for PTSD is not warranted as the evidence fails to show that the Veteran meets the diagnostic criteria for a diagnosis of PTSD.  In this regard, in the highly probative March 2014 addendum opinion, the VA licensed psychologist found that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner was informed of the Veteran's in-service stressors and was directly requested to determine whether the Veteran met the criteria for PTSD based on such stressors, but still determined that the Veteran did not meet the diagnostic criteria for PTSD.  Rather, the examiner diagnosed the Veteran with other acquired psychiatric disorders and offered a detailed rationale for such opinion.  Importantly, the prior VA examiners in December 2005 and July 2011 also found that the Veteran did not meet the criteria for PTSD.  Given that the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for appellate review and of high probative value with respect to whether the Veteran suffers from PTSD.  

As noted, the Veteran's VA treating psychiatrists in the past have generally indicated that the Veteran has PTSD.  However, these diagnoses do not meet the DSM IV or DSM V criteria for a diagnosis of PTSD.  In this regard, the VA clinicians did not discuss what PTSD criteria had been met in order to render such diagnosis.  Further, to the extent that these records reflect that the Veteran reported he is followed for PTSD, they do not constitute a diagnosis thereof.  See LeShore v. Brown, 8 Vet. App. 406, 409   (1995).  Further, many of the VA treatment records, particularly those from January 2011 to the present, are almost exclusively primary care physician or nurse notes, simply carrying forward the historically noted diagnosis.  There is no explanation of the underpinnings of the diagnosis.  Moreover, as noted by the March 2014 VA examiner, the Veteran's subsequent VA treating psychiatrist did not include a diagnosis of PTSD, but rather found that he suffered from depressive disorder nos/post stroke.  In light of the above, these medical records are accorded no probative weight on the question of whether the Veteran meets the diagnostic criteria for PTSD as is required for VA compensation purposes and, in turn, are outweighed by the March 2014 opinion.

The Board has also considered statements from the Veteran and his sister describing his PTSD symptoms.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Here, the Veteran and his sister are competent to describe his psychiatric symptoms.  However, in the instant case, licensed medical professionals have determined that the Veteran does not meet the criteria for PTSD, which is an inherently medical question.  Rather, medical professionals have diagnosed the Veteran with other psychiatric disorders.  Importantly, the Veteran and his sister are not competent to render a diagnosis of PTSD as medical expertise is required to ascertain and diagnosis a certain psychiatric disability and the Veteran and his sister are not shown to have such experience.  While the Board recognizes that the Veteran has received treatment for PTSD symptoms, in order to be granted compensation for PTSD, regulations require that the diagnosis be established under current medical guidelines.  As described above, after multiple examinations, psychologists have found that the Veteran does not meet those diagnostic criteria.  Therefore, service connection for PTSD is denied.

Based on the medical evidence of record, the Board also finds that service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder and depressive disorder, is not warranted.  In this regard, service treatment records are silent with respect to any findings, treatment or diagnosis of an acquired psychiatric disorder, and there is no competent medical evidence linking any acquired psychiatric disorder to service, to include the Veteran's in-service stressors.  Again, after reviewing the claims file, the highly probative March 2014 VA examiner found that the Veteran's acquired psychiatric disorder was not related to service and offered a detailed rationale for this finding.  Moreover, VA treatment records prior to the Veteran's stroke indicate that the Veteran's depressive disorder was linked to alcohol abuse, including records from February 2003.  Additionally, the Veteran's treating psychiatrist from June 2011 to April 2013 refers to the Veteran's depression as post-stroke depressive disorder.  The Veteran's treatment records both pre- and post-stroke do not contain any statements or opinions attributing his current acquired psychiatric disorder to his active duty service.  Moreover, the Board has thoroughly reviewed the record, and there is no evidence of a diagnosis of psychosis within one year of separation.  Therefore, presumptive service connection is not warranted. 

The Veteran and his sister are not competent to directly link any current psychiatric disability to service, as medical expertise is required to do so.  Furthermore, while they are competent to report any in-service symptoms, as well as pertinent symptomatology since service, the Board finds their current assertions are not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the contemporaneous evidence of record and were made under circumstances indicating bias or interest.  

Importantly, service treatment records during active duty are silent with respect to any findings, complaints or diagnoses of an acquired psychiatric disorder.  Moreover, significantly, the Veteran did not report any psychiatric symptoms in his contemporaneous medical history.  See Curry v. Brown, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the claimant).  The medical evidence of record is silent with respect to any complaints of depression until approximately 2000, many years after active duty.  Additionally, during his July 2011 VA examination, the Veteran almost exclusively linked his feelings of depression and suicidal ideation to his post-stroke physical limitations, and not to his active duty service.  These inconsistencies weigh against his later statements of pertinent symptoms since service.  In sum, the Veteran's and his sister's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service, are inconsistent with the contemporaneous evidence.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the Veteran's express denial of any symptoms on his medical history at discharge, the lack of medical evidence for many years after service, and the fact that he primarily attributed his current symptoms to residuals from his stroke at the July 2011 examination to be persuasive evidence against his claim.  Accordingly, while his contentions have been carefully considered, his statements are outweighed by the more probative March 2014 VA opinion.  

The Board points out that service connection for a primary disability caused by alcoholism or drug abuse is prohibited for all service connection claims filed after October 1, 1990, as in this case.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(d); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse).  Nevertheless, if the substance abuse was acquired as a result of service-connected disability, then service-connection may be available.  See 38 C.F.R. § 3.30 Allen v. Principi, 237 F.3d 1368 (Fed Cir. 2001).  In this case, there is no evidence showing that the Veteran's alcohol abuse is secondary to the Veteran's service-connected disabilities.  As such, there is no basis for awarding service connection for such disorder on a secondary basis. 

The Veteran's psychiatric symptoms have also been attributed to his stroke.  However, as the Veteran is not service-connected for residuals of stroke, there is no basis for awarding service connection on a secondary basis.  See 38 C.F.R. § 3.310.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claims for service connection for PTSD and an acquired psychiatric disorder other than PTSD, to include anxiety disorder and depressive disorder.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder and depressive disorder is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


